In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00058-CR

____________________


JAMAL EMILE JOSEPH


V.


THE STATE OF TEXAS




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-02680




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Jamal Emile Joseph pled guilty to possession
of a prohibited weapon.  The trial court found the evidence sufficient to find Joseph guilty, but
deferred further proceedings, placed Joseph on community supervision for two years, and assessed
a fine of $500.  The State subsequently filed a motion to revoke Joseph's unadjudicated community
supervision.  Joseph pled "true" to three violations of the conditions of his community supervision. 
The trial court found that Joseph violated the conditions of his community supervision, found Joseph
guilty of possession of a prohibited weapon, and assessed punishment at ten years of confinement. 
	Joseph's appellate counsel filed a brief that presents counsel's professional evaluation of the
record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On April 30, 2009,
we granted an extension of time for appellant to file a pro se brief.  We received no response from
appellant.   We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								   HOLLIS HORTON										   Justice

Submitted on August 11, 2009
Opinion Delivered August 26, 2009							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.